Case 1:20-cv-07549-AT Document 44 Filed 08/02/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
RABEY A. HASSAN, DOC #
DATE FILED: _ 8/2/2021
Plaintiff,
-against- 20 Civ. 7549 (AT)
CLASSIC FOOD INC. d/b/a SIDO FALAFEL ORDER

& MORE and EMILE AKLEH,, individually,

 

Defendants.
ANALISA TORRES, District Judge:

On June 28, 2021, the Court ordered the parties to submit a joint letter and proposed case
management plan and scheduling order by July 28, 2021. ECF No. 42 §§ 1, 4-5. On July 29, 2021,
the parties submitted a joint letter as directed by the Court’s order. ECF No. 43. However, the
parties have not yet submitted the required case management plan. That submission is now
overdue. Accordingly, the parties shall submit their case management plan by August 6, 2021.

SO ORDERED.

Dated: August 2, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
